Opinión disidente emitida por el
Juez Asociado Señor Go-rrada Del Río.
HH
A través del recurso de epígrafe se nos ha planteado la controversia de si el hecho de que un médico que se desem-peña como Médico V en el Departamento de Obstetricia y Ginecología del Hospital Regional de Bayamón actúe como *729perito de la parte demandante en una reclamación judicial por daños y perjuicios por una alegada impericia médica instada contra el Estado, o contra el Centro Médico de Ma-yagüez, constituye una de las actividades proscritas a los servidores públicos por las disposiciones de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante la Ley de Ética Gubernamental(1) y del Re-glamento de Ética Gubernamental Núm. 4827 de 23 de noviembre de 1992, Oficina de Ética Gubernamental, apro-bado en virtud de dicha ley.(2)
En ánimo de salvaguardar los valores que subyacen en el espíritu y los propósitos de la referida ley y su corres-pondiente reglamento, resolveríamos que la participación de los servidores públicos como peritos de la parte deman-dante representaría una violación a los estatutos citados. En su consecuencia, confirmaríamos la sentencia recurrida y decretaríamos la descalificación del referido facultativo médico como testigo pericial. Por no ser ese el resultado de la opinión emitida hoy por este Tribunal, disentimos.
II
El recurso instado en el caso de epígrafe interesa la re-visión y revocación de una sentencia emitida el 26 de fe-brero de 1997(3) por el Tribunal de Circuito de Apelaciones, mediante la cual dicho foro confirmó una resolución emi-tida por el Tribunal de Primera Instancia, Sala Superior de Mayagüez, el 26 de agosto de 1996. (4) La Resolución confir-mada por el Tribunal de Circuito de Apelaciones declaró ha lugar una moción sobre la impugnación de un perito mé-dico promovida por el codemandado, Estado Libre Asociado de Puerto Rico (en adelante E.L.A.), y predicada en el Art. *7303.4 de la Ley de Ética Gubernamental, supra, según en-mendado por el Art. 6 de la Ley Núm. 150 de 22 de diciem-bre de 1994 (3 L.P.R.A. sec. 1824). Prohibió así la partici-pación del Dr. Héctor L. Cintrón Príncipe, a quien los demandantes pretendían utilizar como perito médico en el caso instado por ellos contra el Estado y otros demandados. Al así dictaminar, el foro recurrido desmereció la conten-ción de los aquí recurrentes, quienes postularon en oposi-ción que, al haber aprobado la enmienda introducida por la Ley Núm. 150 (3 L.P.R.A. sec. 1812 et seq.), con posteriori-dad a la concertación del contrato sobre peritaje médico,(5) la aplicación del Art. 3.4(d) de la Ley de Ética Guberna-mental, 3 L.P.R.A. sec. 1824(d), a los hechos del caso vio-laba lo dispuesto en el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
Inconformes, los recurrentes acuden ante nos para im-putar la comisión del error siguiente:
Erró el Honorable Tribunal del [sic] Circuito de Apelaciones al confirmar la Resolución del Tribunal de Instancia en la apli-cación retroactiva de la Ley 150, supra, la cual enmendaba el Art. 3.4 de la Ley de Ética Gubernamental y determinar que no viola derechos constitucionales al amparo del Art. 11, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico. Peti-ción de certiorari, pág. 4.
r-H HH h — I
Con el propósito de promover y de preservar la integri-dad de los funcionarios y las instituciones del Estado, y a los fines de restaurar la confianza del pueblo en su Go-bierno y en sus servidores públicos, el 24 de julio de 1985 la Legislatura aprobó la Ley de Ética Gubernamental.
La Exposición de Motivos de dicha ley, 1985 Leyes de Puerto Rico 708-709, dispone:
*731Nuestro pueblo creció históricamente con una ejemplar tra-dición cultural y una moralidad de corrección y de excelencia. Como pueblo, como personas y, aún más, como funcionarios pú-blicos, no podemos alejamos de esa orientación.
El Estado Libre Asociado de Puerto Rico, como cuerpo polí-tico, está comprometido con una responsabilidad moral y con una responsabilidad ética en el sentido de obrar de acuerdo a unas normas y principios que rigen la conducta del buen vivir de su gente. Esa responsabilidad ética obliga a un continuo examen del comportamiento social y público de sus ciudadanos.
En todo momento, tiene el Estado que garantizar el respeto al derecho y la obediencia a la ley. Esta misión le es fundamental especialmente cuando se trata de la conducta de aquellos funcionarios públicos que lo representan como servidores.
Hay ocasiones en que, por desventura, surgen unas acciones improcedentes por parte de algunos funcionarios que, al incu-rrir en claras faltas a las normas de ética, ponen en riesgo la estabilidad del soporte moral del Estado. Es intolerable que existan funcionarios públicos en representación de la adminis-tración del Gobierno que puedan lucrarse del patrimonio del pueblo. Los conflictos de intereses, especialmente financieros, en abierta violación a las leyes, son también intolerables.
Para restaurar la confianza del pueblo en su Gobierno y en sus funcionarios públicos, cuando muchos de ellos han rebasado el nivel de lo tolerable, es preciso adoptar nuevas medidas le-gislativas que sean eficaces para prevenir y para penalizar el comportamiento delictivo de aquellos funcionarios que, en el desempeño de sus labores gubernamentales, vulneren los prin-cipios básicos de una ética de excelencia.
En vista de estas consideraciones, entendemos que la apro-bación de un Código de Etica para los funcionarios y empleados de la Rama Ejecutiva y la creación en esta Ley de la Oficina de Etica Gubernamental es una medida cuya aprobación es de trascendental importancia.
Como parte del andamiaje gubernamental para adelan-tar directamente tan importantes y laudables intereses pú-blicos, la Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1801 et seq.) estableció, entre otros, un Código de Etica dirigido a reglamentar la conducta de los funcionarios y empleados de la Rama Ejecutiva del Estado Libre Aso-ciado, incluyendo sus corporaciones públicas y las agencias que estén bajo el control de dicha rama, sus municipios, *732corporaciones y consorcios municipales. 3 L.P.R.A. sec. 1821.
Se creó, además, la Oficina de Etica Gubernamental, la cual tiene a su cargo la responsabilidad de velar, incenti-var y promover que se cumplan estrictamente las disposi-ciones aprobadas. 3 L.P.R.A. sec. 1811. Esta Oficina es dirigida por un Director Ejecutivo,(6) quien al amparo del Art. 2.4 de la citada ley, 3 L.P.R.A. sec. 1814, tiene las facultades y los deberes siguientes que son indispensables para llevar a cabo la encomienda de dicha entidad guber-namental:
(a) Promover y formular políticas y programas de conducta ética y moral para los servidores públicos dirigidos a la conse-cución de los siguientes objetivos:
(1) El establecimiento de criterios de excelencia, integridad personal, honestidad, responsabilidad y veracidad en las gestio-nes públicas para inspirar, fomentar y restituir la confianza de los ciudadanos en las instituciones gubernamentales.
(2) El compromiso por parte de todos los servidores públicos de que los intereses personales no sustituirán los intereses pú-blicos ....
(b) Interpretar, aplicar y hacer cumplir las disposiciones de este Capítulo y las reglas y reglamentos que establecen deter-minadas prohibiciones respecto a la conducta de ciertos funcio-narios y empleados públicos o que rigen las cuestiones de ética, de conflicto de intereses y de radicación de informes financieros.
(h) Promulgar los reglamentos que sean necesarios y conve-nientes para cumplir con los propósitos de esta medida .... (Én-fasis suplido.)
De la disposición antes transcrita se puede colegir cla-ramente que la Asamblea Legislativa delegó a la Oficina de Ética Gubernamental, a través de su Director, amplias fa-cultades para la formulación dinámica de reglas que ase-guren la consecución de los fines que persigue la legisla-ción que está en controversia. Esta delegación resulta *733adecuada en vista de que la propia ley, aunque no establece normas detalladas y minuciosas, dispone pautas suficien-tes que sirven de guía para dirigir y limitar el uso del po-der conferido.(7)
Fue precisamente dentro del ámbito de tales poderes y facultades que el 23 de noviembre de 1992 quedó promul-gado el Reglamento de Ética Gubernamental. Su propósito se describe expresamente en el Art. 2 de la manera si-guiente:
Es esencial que los funcionarios y empleados del servicio pú-blico mantengan principios del más alto grado de honestidad, integridad, imparcialidad y conducta para garantizar el debido funcionamiento de las instituciones gubernamentales y conser-var la confianza de los ciudadanos en su gobierno. Evitar una conducta impropia y conflictos de intereses por parte de los ser-vidores públicos es indispensable para mantener estos principios. Por consiguiente, este Reglamento tiene el propósito de establecer normas de conducta ética aplicables a todos los funcionarios y empleados de la Rama Ejecutiva del Gobierno del Estado Libre Asociado de Puerto Rico, incluyendo las corpo-raciones públicas, los municipios y las agencias bajo la jurisdic-ción de dicha Rama y establecer, además, ciertas normas para las actuaciones de los ex-servidores [sic] públicos de las tres ramas del Gobierno. (Enfasis suplido.) Reglamento de Ética Gubernamental, supra, págs. 1-2.
Ahora bien, cumpliendo con el propósito señalado, el cual indubitadamente resulta acorde con el principio cardinal de la Ley Núm. 12, supra, el Art. 13(8) del Regla-mento de Ética Gubernamental, supra, págs. 22-24, proscribe expresamente ciertas “actividades incompatibles con el empleo” de los servidores públicos. En lo que respecta a los casos que nos ocupan, el Art. 13(c) coloca dentro de su prohibición directa las actividades siguientes:
(c) Ningún funcionario o empleado público aceptará otro em-pleo, ni se dedicará a cualquier actividad comercial, profesional o de otra naturaleza, en las siguientes circunstancias:
*7341) Cuando esté o parezca estar en conflicto sustancial con los intereses de la agencia ejecutiva para la cual trabaja o con los intereses del Gobierno.
2) Cuando interfiera o razonablemente se pueda esperar que influya en el desempeño de sus funciones oficiales.
3) Cuando le impida prestar una jornada completa de tra-bajo a la agencia.
4) Cuando traiga descrédito a la agencia o al Gobierno. (En-fasis suplido.)
Como podrá observarse, con el precepto invocado se pre-tende evitar incluso la apariencia o sospecha de conducta impropia y de situaciones conflictivas. Tal pretensión re-sulta lógica y completamente válida, si se desea fomentar y preservar la clara y contundente política pública del Es-tado de restablecer la confianza de nuestra ciudadanía en los funcionarios o empleados públicos y en el servicio gubernamental.
Sobre el particular, debemos señalar que aun la apa-riencia de conducta impropia o de conflicto de intereses puede tener un efecto tan dañino sobre la imagen, la con-fianza y el respeto del público por su Gobierno, como la verdadera impropiedad ótica. Así lo confirman las expre-siones siguientes:
“[T]here is a tendency to think of appearances as merely prudential, as a tool of public relations, rather than as having any ethical significance themselves.” This tendency may obscure the significance of appearances in the public realm. “[I]n the more impersonal world of politics, reality and appearance blend together so that we cannot often tell the difference.” That is, the public can judge the effectiveness of government only by reference to what it sees. It often has no way to look beyond the appearance to judge the reality. For this reason, the appearance of loyal, conflict-free government is important. (Escolios omitidos.) B. Nolan, Public Interest, Private Income: Conflicts and Control Limits on the Outside Income of Goverment Officials, 87 Nw. U.L.Rev. 57, 77-78 (1992).
*735IV
Procede determinar si lo antes expuesto justifica la des-calificación del perito anunciado por los demandantes re-currentes en el caso ante nuestra consideración.
El doctor Cintrón Príncipe, como servidor público, ocupa una posición que le hace merecedor de la confianza pública. Ello conlleva el cumplimiento de toda política pública gu-bernamental y el desempeño de su trabajo con la mayor lealtad, y de manera tal que su conducta no se preste a malas interpretaciones que pudieran crear serias dudas en cuanto a la gestión pública. No sólo deben ser éticas sus actuaciones, sino que también tienen la gran responsabili-dad de lucir como tal ante nuestra sociedad.
De permitirse a este médico actuar como perito de la parte demandante, estaría asesorando a personas privadas con intereses litigiosos contrarios al Estado o a sus dependencias. Situación en la que, por un lado, rinde ser-vicios remunerados al Estado a través de una de sus ins-trumentalidades y, por otro, pretende fortalecer con su pe-ritaje, cobrando honorarios para su beneficio personal, la reclamación contra el propio Estado. No podemos permitir tales circunstancias, ya que obviamente propiciaría, cuando menos, que se proyecte ante el pueblo la imagen de una situación conflictiva, menoscabando el apremiante propósito legislativo de la Ley de Etica Gubernamental. Es inconcebible que la mayoría de este Tribunal no lo en-tienda así.
V
Debemos precisar el alcance del Art. 3.4(c) de la Ley de Etica Gubernamental, 3 L.P.R.A. sec. 1824(d), a los fines de determinar si éste incluye dentro de su prohibición la im-pugnada ejecutoria del doctor Cintrón Príncipe como perito en el caso de autos.
*736Con la aprobación de la Ley Núm. 12, supra, la Legisla-tura dispuso, en cuanto a las prohibiciones éticas dirigidas a los servidores públicos, ciertas actividades relacionadas con la representación de intereses privados conflictivos con sus funciones oficiales. A tales efectos, el Art. 3.4(c) de la Ley Núm. 12, supra, 3 L.P.R.A. sec. 1824(c) (ed. 1992), dis-puso expresamente que “[n]ingún funcionario o empleado público [podría] representar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada al-guna ante cualquier agencia ejecutiva a cambio de compen-sación o beneficio económico, en casos o asuntos relaciona-dos con el Gobierno de Puerto Rico ni en casos o asuntos que envuelvan conflictos de intereses o de política pública entre el Gobierno y los intereses de dicha persona privada”. (Enfasis suplido.)
Como podrá notarse, originalmente el texto del artículo aludido disponía dentro de su prohibición únicamente el asesoramiento o la representación de personas privadas por parte de los servidores públicos ante agencias ejecuti-vas, mas no así el asesoramiento o la representación ante los tribunales de justicia. No obstante, con la aprobación de las enmiendas contenidas en la Ley Núm. 150, supra, legislación que tuvo el propósito de ampliar el alcance de las prohibiciones contenidas en el Código de Etica, el legis-lador hizo extensiva tal prohibición a casos ante los tribunales. De esta manera se concretó la intención legis-lativa de promover, aún más, la integridad de los funciona-rios y empleados públicos.
Específicamente, con la aprobación de dicha enmienda, el Art. 3.4(c) de la Ley de Etica Gubernamental, supra, dispone de lo siguiente:
(c) Ningún funcionario o empleado público podrá representar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada alguna ante cualquier agencia ejecutiva, tribunal u otra dependencia gubernamental, en casos y asuntos relacionados con el Gobierno de Puerto Rico, ni en casos y asun-tos que envuelvan conflictos de intereses o política pública en-*737tre el Gobierno y los intereses de dicha persona privada. (Énfa-sis suplido.)
Señala la mayoría que la disposición vigente está sujeta a varias condiciones para que entre en vigor la prohibición que establece. Confunde el significado de las palabras “ca-sos” y “asuntos” como si sus significados fueran idénticos. Al así hacerlo, concluye que la prohibición del Art. 3.4(c) de la citada ley, supra, sólo entra en vigor cuando el empleado gubernamental haya participado anteriormente en el asunto en cuestión de manera personal y sustancial, requi-sito que sólo rige a la palabra “asunto”.
Con la aprobación de la referida enmienda al Art. 3.4(c), supra, se clarificó el alcance de los conceptos “casos” y “asuntos”, sustituyendo la conjunción “o” que seguía a la palabra “casos” por la conjunción “y”. Ahora bien, el inciso (e) del Art. 3.4 define expresamente el concepto “asunto” al disponer:
(e) Para los fines de esta sección y de la see. 1828 de este título el término “asuntó” significa aquellos en que el funciona-rio o empleado haya participado personal y sustancialmente y que ocurrieron mediante decisión, aprobación o desaprobación, recomendación o consejo, o investigación particular que involu-cre partes específicas. No incluye la intervención o participación del funcionario o empleado en la promulgación de normas o reglamentos de aplicación general o de directrices e instruccio-nes abstractas que no aludan a situaciones particulares o casos específicos. (Énfasis suplido.) 3 L.P.R.A. sec. 1824(e).
Al amparo de tal definición, la mayoría pretende soste-ner su decisión. A esos efectos, concluye que la palabra “ca-sos” está comprendida dentro del significado del término “asunto”. Planteamiento que la lleva a concluir que no ha-biendo participado personalmente en los hechos del caso, y en vista de que dentro de las funciones del doctor Cintrón Príncipe no se encuentra la intervención en la promulga-ción de la política pública establecida por el Departamento de Salud o sus instituciones, no le son de aplicación las disposiciones contenidas en el aludido Art. 3.4(c). Procurar *738la protección de los intereses públicos tras la Ley de Ética Gubernamental nos impide avalar tal interpretación.
Sobre el particular, la Comisión de Ética Gubernamen-tal, al analizar las enmiendas contenidas en la Ley Núm. 150, supra, sostuvo lo siguiente en su Informe sobre el P. del S. 50 de 23 de junio de 1993, 12ma Asamblea Legisla-tiva, Ira Sesión Ordinaria, pág. 21, presentado al Senado:
También se enmienda el Inciso (c) para sustituir la “o” que le sigue la palabra casos por una “y”. Actualmente [lógicamente al momento de rendir el informe; es decir, antes de la aprobación de la enmienda] se puede interpretar que las palabras casos y asuntos tienen el mismo significado. La palabra asuntos está definida en el propio Artículo 3.4 y comprende aquellos en que el funcionario o empleado público haya participado personal y sustancialmente, pero excluyendo la intervención en la promul-gación de normas o reglamentos de aplicación general .... (En-fasis suplido.)
La lectura de las expresiones vertidas a todas luces in-dica que la intención legislativa al aprobar la enmienda aludida fue dejar claramente establecido que los términos “casos” y “asuntos” no pueden considerarse como sinónimos. Se puede colegir claramente que la palabra “asunto” está definida en el propio Art. 3.4 de la Ley de Ética Gubernamental, supra, mas no así el término “casos”. Interpretar lo contrario tornaría la enmienda aprobada en una actuación completamente fútil, yendo así en contra de la clara intención legislativa. Más aún, le asiste la razón a la parte recurrida al sostener que si la postura de los recurridos fuese la correcta, hubiese resul-tado sencillo al legislador disponer ambos conceptos dentro de la definición contenida en el Art. 3.4, supra.
A la luz de lo antes expuesto resulta ineludible concluir, y así lo interpretamos, que lo que gramaticalmente quiso decir la Legislatura al disponer “casos y asuntos” fue in-cluir dentro de la prohibición del Art. 3.4(c), supra, tanto el concepto “asunto”, según definido por la propia ley, como el concepto “casos”. Este último, en su acepción general de *739aquellas controversias relacionadas con el Gobierno o que impliquen conflictos de intereses o de política pública entre el Gobierno y los intereses de dicha persona privada, que hayan sido sometidas ante un tribunal, agencia ejecutiva u otra dependencia gubernamental, independientemente de que el servidor público haya estado previamente involu-crado o no con la controversia.
Tal interpretación es la única que logra un resultado que representa plenamente el propósito tras la aprobación de la Ley de Etica Gubernamental. Como señaláramos antes, en casos como los de autos, estos servidores públicos estarían asesorando a personas privadas con intereses liti-giosos contrarios al Estado o sus dependencias. Lo cual, a fin de cuentas, presentaría un conflicto de intereses o de política pública entre el Gobierno y los intereses de dicha persona privada, independientemente de que el servidor público haya tenido contacto previo con los hechos del caso.
Visto que las palabras “casos” y “asuntos” tienen signi-ficados distintos, es improcedente concluir, como lo hace la mayoría, que el significado de la palabra “casos” se encuen-tra limitado por la definición provista en la ley de la pala-bra “asuntos”. Por lo tanto, la prohibición contenida en el Art. 3.4(c) de la Ley de Etica Gubernamental, supra, no se encuentra sujeta a la condición de que el empleado guber-namental haya participado anteriormente en el asunto so-bre el cual habría de testificar contra el Estado.
Igualmente errónea es la opinión mayoritaria al con-cluir que la prohibición se extiende únicamente a horas laborables. Aplica al caso de autos los requisitos que el legislador estableció para la aplicación del Art. 3.4(d) de la Ley de Etica Gubernamental, supra. Dicho artículo dis-pone:
(d) Ningún funcionario o empleado público a jornada com-pleta podrá, durante horas laborables, representar, asesorar o servir como perito a personas o entidades privadas en litigios, vistas, audiencias públicas o cualquier asunto ante tribunales *740de justicia, organismos cuasi judiciales y agencias adminis-trativas(9)
Según se desprende de la citada disposición, es evidente que la prohibición contenida en ella aplica en casos en que algún funcionario o empleado público a jornada completa desea representar, asesorar o servir como perito a personas privadas en casos y asuntos que no sean contra su patrono, el Estado Libre Asociado.
Un examen del historial legislativo de esta medida re-vela que la única intención del legislador al aprobarla fue erradicar la práctica que tenían algunos servidores públi-cos de utilizar las horas laborables para desempeñarse como peritos o asesorar o representar a personas privadas ante los foros administrativos y judiciales cargándolas a su licencia de vacaciones.
En síntesis, sostenemos, contrario a la mayoría, que el referido Art. 3.4(c) de la Ley de Ética Gubernamental debe ser interpretado a los fines de disponer que ningún funcio-nario o empleado público podrá representar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada alguna ante cualquier agencia ejecutiva, tribunal u otra dependencia gubernamental: (a) en aquellos asuntos particulares, según definidos por el propio Art. 3.4(e) de la ley, supra, relacionados con el Gobierno de Puerto Rico o que impliquen conflictos de intereses o política pública en-tre el Gobierno y los intereses de dicha persona privada, ni (b) en aquellos casos, en su acepción general, relacionados con el Gobierno de Puerto Rico o que impliquen conflictos de intereses o de política pública entre el Gobierno y los intereses de dicha persona privada, independientemente de que el servidor público haya estado involucrado previa-mente con la controversia implicada en el caso.
*741VI
La recurrente argumenta que decretar la descalificación de su testigo pericial, al amparo del artículo en controver-sia, tendría el efecto de violar la garantía constitucional contra el menoscabo de las obligaciones contractuales. Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, supra.(10) La falla de dicho argumento consiste en que no toma en consideración que en el caso de autos las relaciones contractuales entre las partes comenzaron con posterioridad a la vigencia del Reglamento de Ética Guber-namental el cual, según sostuvimos antes, en su Art. 13(c)(1), supra, proscribe los servicios que éstos pretenden prestar.
De otra parte, hemos resuelto que
... por razones superiores de orden público, [la protección contra el menoscabo de las obligaciones contractuales] puede que-dar subordinada al poder de reglamentación.
Al considerar la validez de estatutos bajo la cláusula de me-noscabo el criterio aplicable es el de razonabilidad ..., [y la] razonabilidad del estatuto se determina tomando en considera-ción principalmente la sustancialidad del interés público pro-movido por el mismo y la dimensión del menoscabo ocasionado por su aplicación retroactiva. (Citas omitidas.) Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 395-396 (1973).(11)
Aduce la recurrente que la reglamentación aludida no cumple con el escrutinio de racionalidad. No le asiste la razón. La reglamentación en controversia, en el caso de autos, resulta claramente válida según el referido escruti-nio de racionalidad. Como hemos señalado, tal reglamen-tación, aprobada dentro de los amplios poderes delegados, pretende evitar la existencia o apariencia de conflicto con *742los intereses de la dependencia gubernamental para la cual labora el servidor público o con los intereses del Gobierno.
Ello, a su vez, y por las razones esbozadas anterior-mente, tiene el efecto de salvaguardar y fomentar el pro-pósito completamente legítimo y razonable de promover y preservar la integridad de los servidores e instituciones del Estado y la confianza del pueblo en su Gobierno. En conse-cuencia, existe un nexo racional entre la reglamentación aludida y los propósitos que se pretenden lograr. Véanse: San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Marina Ind., Inc. v. Brown Bovery Corp., 114 D.P.R. 64 (1983); Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985); Schweiker v. Wilson, 450 U.S. 221 (1981); Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456 (1981); San Antonio School District v. Rodriguez, 411 U.S. 1 (1973); Dandridge v. Williams, 397 U.S. 471 (1970).
VII
Por todos los fundamentos expuestos anteriormente, or-denaríamos la descalificación del perito anunciado por la parte demandante en el caso de epígrafe, evitando de esta manera que su participación como tal pueda provocar, o parecer que provoca, un conflicto con los intereses del Es-tado o de la dependencia gubernamental donde se desem-peña como servidor público. Al así concluir, evitaríamos que incurra en una violación a las disposiciones del Art. 13(c)(1) del Reglamento de Ética Gubernamental, supra, o a las disposiciones del Art. 3.4(c) de la Ley de Ética Gubernamental, supra.
Por consiguiente, confirmaríamos la resolución recu-rrida y ordenaríamos la descalificación del Dr. Héctor Cin-*743trón Príncipe como perito de la parte demandante recurrente. Por no hacerlo así este Tribunal, ello en perjui-cio de los mejores intereses públicos, disentimos.

 Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1801 et seq.).


 3 R.P.R. sec. 44.1 et seq. (1996).


 Notificada el 12 de marzo de 1997.


 Notificada el 29 de agosto de 1996.


 El cual fue celebrado el 15 de julio de 1994.


 3 L.P.R.A. sec. 1812.


 Cf. López v. Junta de Planificación, 80 D.P.R. 646, 661 (1958).


 3 R.P.R. sec. 44.11 (1996).


 Obsérvese que el legislador aquí distingue nuevamente entre “casos” y “asuntos”. Así, al mismo tiempo que hace claro que la prohibición de servir como perito es absoluta y terminante, reitera que ella se extiende a “casos”, “litigios, vistas o audiencias públicas” y a “asuntos” presentados ante los foros administrativos, cuasi judiciales y judiciales.


 El Art. II, Sec. 7 de la Constitución del Estado Libre Asociado dispone, en lo pertinente:
“No se aprobarán leyes que menoscaben las obligaciones contractuales.” Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 275.


 Véase, además, Bayrón Toro v. Serra, 119 D.P.R. 605 (1987), y casos allí citados.